 



Exhibit 10.1

[FORM]

HOLLY LOGISTIC SERVICES, L.L.C.
DIRECTOR
RESTRICTED UNIT AGREEMENT
UNDER THE HOLLY ENERGY PARTNERS, L.P.
LONG-TERM INCENTIVE PLAN

     This Restricted Unit Agreement (the “Agreement”) is made and entered into
by and between HOLLY LOGISTIC SERVICES, L.L.C. (the “Company”), and
____________________ (the “Director”). This Agreement is entered into as of the
_____________ day of __________________, _________(the “Date of Grant”).

W I T N E S S E T H:

     WHEREAS, the Company has adopted the HOLLY ENERGY PARTNERS, L.P. LONG-TERM
INCENTIVE PLAN (the “Plan”) to attract, retain and motivate employees, directors
and consultants; and

     WHEREAS, the grant to the Director of restricted units of HOLLY ENERGY
PARTNERS, L.P. (the “Partnership”) as part of the Director’s compensation for
service as a member of the Board of Directors of the Company (the “Board”) was
authorized by resolution of the Board on August 4, 2004.

     NOW, THEREFORE, in consideration of the Director’s agreement to serve as a
member of the Board, the Director and the Company agree as follows:

          1. Grant. The Company hereby grants to the Director as of the Date of
Grant an award of            Units (as defined in the Plan), subject to the
terms and conditions set forth in this Agreement, including, without limitation,
those described in Section 5 (the “Restricted Units”).

          2. Restricted Units. The Company shall obtain the Units (as defined in
the Plan) subject to this Agreement and cause such Units to be held for the
Director in book entry form by the Partnership’s transfer agent with a notation
that the Units are subject to restrictions. The Director hereby agrees that the
Restricted Units shall be held subject to restrictions as provided in the
Agreement until the restrictions on such Restricted Units expire or the
Restricted Units are forfeited as provided in Section 4 of this Agreement. The
Director hereby agrees that if part or all of the Restricted Units are forfeited
pursuant to this Agreement, the Company shall have the right to direct the
Partnership’s transfer agent to cancel such forfeited Restricted Units or, at
the Company’s election, transfer such Restricted Units to the Company or to any
designee of the Company.

          3. Rights of Director. Effective as of the Date of Grant, the Director
is a unit holder with respect to all of the Restricted Units granted to him
pursuant to Section 1 and has all of the rights of a unit holder with respect to
all such Restricted Units, including the

1



--------------------------------------------------------------------------------



 



right to receive all distributions paid with respect to such Restricted Units
and any right to vote with respect to such Restricted Units; provided, however,
that such Restricted Units shall be subject to the restrictions hereinafter
described, including, without limitation, those described in Section 5.

          4. Forfeiture and Expiration of Restrictions.

                  (a) The Director shall forfeit to the Company all of the
Restricted Units immediately and without any payment to the Director whatsoever
if the Director ceases to be a member of the Board before          ,        (the
“Vesting Date”), for any reason, other than death, total and permanent
disability, or retirement, as provided in Section 4(b) below. On and after such
date, all such Restricted Units shall be fully vested and nonforfeitable
(“Vested Units”).

                  (b) In the event of the Director’s death, total and permanent
disability, as determined by the Compensation Committee of the Board (the
“Committee”) in its sole discretion, or retirement, in accordance with any
retirement policy of the Company regarding Board members, before lapse of all
restrictions pursuant to Section 4(a) above, the Director shall be vested with a
number of the Restricted Units equal to the number of Restricted Units specified
in Section 1 times the percentage that the number of days from          ,       
to the date of death, disability or retirement bears to        days and any
remaining Restricted Units shall be forfeited; provided, however, that any
fractional units will be forfeited to the Company. The Director or his
designated beneficiary or estate will have no right to any Restricted Units that
remain subject to restrictions, and those Restricted Units will be forfeited.

                  (c) In the event of a Change in Control before lapse of all
restrictions pursuant to Section 4(a) above, all restrictions described in
Section 5 shall lapse and the Restricted Units will become Vested Units and the
Company shall deliver the Vested Units to the Director as soon as practicable
thereafter. For purposes of this Agreement, a “Change in Control” shall occur
if:

                          (i) Any “Person” (as defined in Section 4(d)(i)
below), other than (1) Holly Corporation (“Holly”) or any of its wholly-owned
subsidiaries, (2) HEP Logistics Holdings, L.P. (the “General Partner”), the
Partnership, the Company or any of their subsidiaries, (3) a trustee or other
fiduciary holding securities under an employee benefit plan of Holly, the
Partnership, the Company or any of their “Affiliates” (as defined in
Section 4(d)(iv) below), (4) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (5) an entity owned, directly or
indirectly, by the holders of the voting securities of Holly, the Company, the
General Partner or the Partnership in substantially the same proportions as
their ownership in Holly, the Company, the General Partner or the Partnership,
respectively, is or becomes the “Beneficial Owner” (as defined in
Section 4(d)(ii) below), directly or indirectly, of securities of Holly, the
Company, the General Partner or the Partnership (not including

2



--------------------------------------------------------------------------------



 



in the securities beneficially owned by such Person any securities acquired
directly from Holly, the General Partner, the Partnership, the Company or their
Affiliates) representing more than forty percent (40%) of the combined voting
power of Holly’s, the Company’s, the General Partner’s or the Partnership’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in Section 4(c)(iii)(A) below.

                          (ii) The individuals who as of the Date of Grant
constitute the Board of Directors of Holly (the “Holly Board”) and any “New
Director” (as defined in Section 4(d)(iii) below) cease for any reason to
constitute a majority of the Holly Board.

                          (iii) There is consummated a merger or consolidation
of Holly, the Company, the General Partner or the Partnership with any other
entity, except if:

                                        (A) the merger or consolidation results
in the voting securities of Holly, the Company, the General Partner or the
Partnership outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least sixty percent (60%) of the
combined voting power of the voting securities of Holly, the Company, the
General Partner or the Partnership, as applicable, or such surviving entity or
any parent thereof outstanding immediately after such merger or consolidation;
or

                                        (B) the merger or consolidation is
effected to implement a recapitalization of Holly, the Company, the General
Partner or the Partnership (or similar transaction) in which no Person is or
becomes the Beneficial Owner, directly, or indirectly, of securities of Holly,
the Company, the General Partner or the Partnership, as applicable, (not
including in the securities beneficially owned by such Person any securities
acquired directly from Holly, the Company, the General Partner or the
Partnership or their Affiliates other than in connection with the acquisition by
Holly, the Company, the General Partner or the Partnership or their Affiliates
of a business) representing more than forty percent (40%) of the combined voting
power of Holly’s, the Company’s, the General Partner’s or the Partnership’s, as
applicable, then outstanding securities.

                          (iv) The holders of the voting securities of Holly,
the Company, the General Partner or the Partnership approve a plan of complete
liquidation or dissolution of Holly, the Company, the General Partner or the
Partnership, as applicable, or an agreement for the sale or disposition

3



--------------------------------------------------------------------------------



 



by Holly, the Company, the General Partner or the Partnership of all or
substantially all of Holly’s, the Company’s, the General Partner’s or the
Partnership’s assets, as applicable, other than a sale or disposition by Holly,
the Company, the General Partner or the Partnership of all or substantially all
of Holly’s, the Company’s, the General Partner’s or the Partnership’s assets, as
applicable, to an entity at least sixty percent (60%) of the combined voting
power of the voting securities of which is owned by the direct or indirect
holders of the voting securities of Holly, the Company, the General Partner or
the Partnership, as applicable, in substantially the same proportions as their
ownership of Holly, the Company, the General Partner or the Partnership, as
applicable, immediately prior to such sale.

(d) Definitions. For purposes of Section 4(c) above,

                          (i) “Person” shall have the meaning given in section
3(a)(9) of the Securities Exchange Act of 1934 (the “1934 Act”) as modified and
used in sections 13(d) and 14(d) of the 1934 Act.

                          (ii) “Beneficial Owner” shall have the meaning
provided in Rule 13d-3 under the 1934 Act.

                          (iii) “New Director” shall mean an individual whose
election by the Holly Board, or nomination for election by holders of the voting
securities of Holly, was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors as of the Date of Grant
or whose election or nomination for election was previously so approved or
recommended. However, “New Director” shall not include a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation relating to the
election of directors of Holly.

                          (iv) “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated under section 12 of the 1934 Act.

               5. Limitations on Transfer. The Director agrees that he shall not
dispose of (meaning, without limitation, sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of) prior to the Vesting Date any Restricted
Units hereby acquired. Any attempted disposition of the Restricted Units in
violation of the preceding sentence shall be null and void. Notwithstanding the
foregoing, part or all of the Restricted Units or rights under this Agreement
may be transferred to a spouse pursuant to a domestic relations order issued by
a court of competent jurisdiction; provided, however, that such Restricted Units
shall continue to be held pursuant to Section 2 of this Agreement, and the
transferee under the domestic relations order shall agree that the Restricted
Units so transferred shall continue to be subject to the terms of this
Agreement, including forfeiture in accordance with Sections 4(a) and (b) of this
Agreement.

4



--------------------------------------------------------------------------------



 



               6. Nontransferability of Agreement. This Agreement and all rights
under this Agreement shall not be transferable by the Director during his life
other than by will or pursuant to applicable laws of descent and distribution.
Any rights and privileges of the Director in connection herewith shall not be
transferred, assigned, pledged or hypothecated by the Director or by any other
person or persons, in any way, whether by operation of law, or otherwise, and
shall not be subject to execution, attachment, garnishment or similar process.
In the event of any such occurrence, the Restricted Units shall automatically be
forfeited. Notwithstanding the foregoing, all or some of the Restricted Units or
rights under this Agreement may be transferred to a spouse pursuant to a
domestic relations order issued by a court of competent jurisdiction, subject to
the limitations on such transfer described in Section 5.

               7. Adjustment of Restricted Units. The number of Restricted Units
granted to the Director pursuant to this Agreement shall be adjusted to reflect
distributions of the Partnership paid in units, unit splits or other changes in
the capital structure of the Partnership, all in accordance with the Plan. All
provisions of this Agreement shall be applicable to such new or additional or
different units or securities distributed or issued pursuant to the Plan to the
same extent that such provisions are applicable to the units with respect to
which they were distributed or issued. In the event that the outstanding Units
(as defined in the Plan) of the Partnership are exchanged for a different number
or kind of units or other securities, or if additional, new or different units
are distributed with respect to the Units (as defined in the Plan) through
merger, consolidation, or sale of all or substantially all of the assets of the
Partnership, each remaining unit subject to this Agreement shall have
substituted for it a like number and kind of units or shares of new or
replacement securities as determined in the sole discretion of the Committee,
subject to the terms and provisions of the Plan.

               8. Delivery of Vested Units. No Vested Units shall be delivered
pursuant to this Agreement until the approval of any governmental authority
required in connection with this Agreement, or the issuance of Vested Units
hereunder, has been received by the Company. The Committee will delay delivery
of Vested Units until the restrictions of Section 5 lapse.

               9. Securities Act. The Company shall have the right, but not the
obligation, to cause the Restricted Units to be registered under the appropriate
rules and regulations of the Securities and Exchange Commission. The Company
shall not be required to deliver any Vested Units hereunder if, in the opinion
of counsel for the Company, such delivery would violate the Securities Act of
1933 or any other applicable federal or state securities laws or regulations.

               10. Definitions; Copy of Plan. To the extent not specifically
provided herein, all terms used in this Agreement shall have the same meanings
ascribed to them in the Plan. By the execution of this Agreement, the Director
acknowledges receipt of a copy of the Plan. If any provision of this Agreement
is held to be illegal, invalid or unenforceable under any applicable law, then
such provision will be deemed to be modified to the minimum extent necessary to
render it legal, valid and enforceable; and if such provision cannot be so
modified, then this Agreement will be construed as if not

5



--------------------------------------------------------------------------------



 



containing the provision held to be invalid, and the rights and obligations of
the parties will be construed and enforced accordingly.

               11. Administration. This Agreement shall at all times be subject
to the terms and conditions of the Plan. The Committee shall have sole and
complete discretion with respect to all matters reserved to it by the Plan and
decisions of the majority of the Committee with respect thereto and this
Agreement shall be final and binding upon the Director and the Company. In the
event of any conflict between the terms and conditions of this Agreement and the
Plan, the provisions of the Plan shall control.

               12. Continuation as Director. This Agreement shall not be
construed to confer upon the Director any right to continue to serve as a member
of the Board.

               13. Governing Law. This Agreement shall be interpreted and
administered under the laws of the State of Texas, without giving effect to any
conflict of laws provisions.

               14. Amendments. This Agreement may be amended only by a written
agreement executed by the Company and the Director. Any such amendment shall be
made only upon the mutual consent of the parties, which consent (of either
party) may be withheld for any reason.

               15. No Liability for Good Faith Determinations. The General
Partner, the Partnership, the Company, Holly and the members of the Committee,
the Board and the Holly Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Restricted Units granted hereunder.

               16. No Guarantee of Interests. The Board, the Holly Board, the
General Partner, the Partnership, Holly and the Company do not guarantee the
Units (as defined in the Plan) from loss or depreciation.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its officer thereunto duly authorized, and the Director has set his hand as of
the date and year first above written.

     

  HOLLY LOGISTIC SERVICES, L.L.C.
 
   

  By:

 

--------------------------------------------------------------------------------

 
   

 

--------------------------------------------------------------------------------


  Director

7